NOTICE
        The text of this opinion can be corrected before the opinion is published in the
        Pacific Reporter. Readers are encouraged to bring typographical or other
        formal errors to the attention of the Clerk of the Appellate Courts:
                           303 K Street, Anchorage, Alaska 99501
                                    Fax: (907) 264-0878
                             E-mail: corrections @ akcourts.us


              IN THE COURT OF APPEALS OF THE STATE OF ALASKA


DOUGLAS W. CHANEY,
                                                       Court of Appeals No. A-13120
                            Appellant,                Trial Court No. 1JU-17-00900 CR

                     v.
                                                                 OPINION
STATE OF ALASKA,

                            Appellee.                  No. 2684 — November 13, 2020


              Appeal from the District Court, First Judicial District, Juneau,
              Kirsten L. Swanson, Judge.

              Appearances: Bruce B. Weyhrauch, Law Office of Bruce B.
              Weyhrauch, LLC, Juneau, for the Appellant. Aaron C. Peterson,
              Assistant Attorney General, Office of Special Prosecutions,
              Anchorage, and Kevin G. Clarkson, Attorney General, Juneau,
              for the Appellee.

              Before: Allard, Chief Judge, and Wollenberg and Harbison,
              Judges.

              Judge HARBISON.


              Douglas W. Chaney was convicted of fishing with an overlength
commercial salmon seine vessel in violation of AS 16.05.835 and AS 16.05.920(a).
Chaney appeals, contending that there was insufficient evidence to support his
conviction.
              He also contends that the regulation defining the term “anchor roller,”
5 Alaska Administrative Code (AAC) 39.975(b), is invalid because it is: (1) inconsistent
with AS 16.05.835, the statute establishing the maximum allowable length of a vessel
participating in the salmon seine fishery; (2) an unnecessary regulation; and (3)
unconstitutionally vague. For the reasons explained in this opinion, we affirm the
judgment of the district court.


       Statutes and regulations relevant to this appeal
              Alaska Statute 16.05.835 limits the maximum overall length of a vessel
participating in the salmon seine fishery to fifty-eight feet. This statute defines the
“overall length” of a vessel as “the straight line length between the extremities of the
vessel excluding anchor rollers.”1 An anchor roller is a device that raises and lowers an
anchor. Anchor rollers are excluded from a vessel’s length measurement because they
must extend beyond the bow far enough to ensure that the anchor does not strike the bow
when raised or lowered.
              The term “anchor roller” is not defined by statute. Because various
structures that extend the overall length of a vessel could be labeled as “anchor rollers,”
leaving the term undefined made it difficult to regulate the overall length of vessels.
Accordingly, in March 2015, the Board of Fisheries adopted a regulation defining
“anchor roller.”2
              Under this regulation, which took effect on April 15, 2017, an “anchor
roller” is defined as “a device used solely in aid of deploying and retrieving anchor gear
and does not provide any additional flotation, planing surface, sea keeping ability,


   1
       AS 16.05.835(c) (emphasis added).
   2
       5 AAC 39.975(b).

                                           –2–                                        2684
buoyancy, deck space, or structural support to the vessel.”3 The regulation ensures that
attachments to fishing vessels are included in a vessel’s overall length measurement if
the attachment provides, among other things, additional deck space or structural support
to the vessel.4 This is true even if the attachment also supports the actual anchor roller
— i.e. the “device used solely in aid of deploying and retrieving anchor gear.”
                 Devices used to deploy and retrieve anchor gear are also excluded from a
vessel’s “overall length” under federal law. But federal law excludes a much broader
array of structures from the definition of “overall length” than does Alaska law. Federal
regulations exclude from the overall length measurement many types of “fittings and
attachments” that extend beyond the hull of the vessel.5 Accordingly, if an attachment
provides “additional flotation, planing surface, sea keeping ability, buoyancy, deck
space, or structural support,” it would be included when measuring the “overall length”
of a vessel under Alaska law but may not be included when measuring the vessel’s
length under federal law.


       Factual and procedural background of Chaney’s case
                 The evidence presented to the trial court showed that when Chaney
purchased his fishing vessel, the F/V Pacific Rose, in 2010, the vessel was fifty-seven
and one half feet long when measured under federal regulations. This measurement
excluded an attachment to the bow of the F/V Pacific Rose that Chaney described as the
vessel’s “anchor roller assembly.”


   3
       Id.
   4
       See id.
   5
        See 46 C.F.R. § 69.203 (excluding rudders, outboard motor brackets, and other similar
fittings and attachments from the overall length).

                                            –3–                                         2684
              On July 9, 2017, three months after the effective date of the state regulation
defining “anchor roller,” a state trooper advised Chaney that his vessel was overlength
for the salmon seine fishery and would need to be in compliance before Chaney could
continue salmon seining. Because the state regulation had recently changed, the trooper
did not measure the vessel or cite Chaney for the overlength violation.
              On July 25, troopers measured the F/V Pacific Rose in Chaney’s presence
as it was “laying alongside” a breakwater in harbor. According to their measurement,
the vessel’s overall length was sixty-two and one-half feet. The troopers informed
Chaney of this measurement and again told him it was overlength for the salmon seine
fishery. Despite this second warning, Chaney was observed on July 31 seine fishing and
taking salmon with the F/V Pacific Rose.
              For his conduct on July 31, the State later filed an information charging
Chaney with fishing with an overlength commercial salmon seine vessel in violation of
AS 16.05.835. Chaney filed a motion to dismiss the charge, which was denied by the
trial court, and a jury subsequently convicted him of the charged offense.


       There was sufficient evidence to support Chaney’s conviction
              Chaney contends that the evidence presented at his trial was insufficient to
establish that the “overall length” of the F/V Pacific Rose exceeded fifty-eight feet, or to
prove that he acted with the culpable mental state — i.e., that he knew or should have
known that the F/V Pacific Rose was longer than fifty-eight feet.
              When a defendant challenges the sufficiency of the evidence to support a
criminal conviction, an appellate court is required to view the evidence, and all
reasonable inferences that can be drawn from that evidence, in the light most favorable




                                           –4–                                         2684
to upholding the jury’s verdict.6 Viewing the evidence in this light, the reviewing court
then asks whether a reasonable juror could find that the State had proved the defendant’s
guilt beyond a reasonable doubt.7 When this Court reviews the sufficiency of the
evidence to support a conviction, it does not weigh the credibility of witnesses, as
witness credibility is exclusively a question for the jury.8


       The evidence was sufficient to establish that the vessel was overlength
              Chaney claims the evidence that the F/V Pacific Rose was longer than fifty-
eight feet was insufficient because an expert witness testified at trial that the troopers’
measurement, taken while the vessel was still in the water, could have had a six- to nine-
inch variance. He also contends that the entire assembly attached to the vessel should
have been excluded from the measurement because it was an anchor roller.
              Regarding any variance in the vessel’s measurement, the jury heard
testimony that the troopers measured the F/V Pacific Rose’s length at sixty-two and one-
half feet. Even if the jury accepted the expert’s testimony that there could have been a
variance, the jury could still reasonably conclude that Chaney’s vessel was overlength
— i.e., that it was longer than the maximum permissible length of fifty-eight feet.
              Regarding the assembly attached to the F/V Pacific Rose, the jury was
presented with evidence that the vessel’s “anchor roller assembly” also provided deck
space. In fact, one of the state troopers who measured the F/V Pacific Rose explained
that the tip of the bow of the vessel had been removed and sealed as a flat surface, and

   6
        See Iyapana v. State, 284 P.3d 841, 848-49 (Alaska App. 2012) (citing Morrell v.
State, 216 P.3d 574, 576 (Alaska App. 2009)).
   7
       Id. at 849.
   8
      Morrell, 216 P.3d at 576 (citing Ratlift v. State, 798 P.2d 1288, 1291 (Alaska App.
1990)); Daniels v. State, 767 P.2d 1163, 1167 (Alaska App. 1989).

                                           –5–                                        2684
then the bow had been bolted back on to the vessel.9 The photographic exhibits admitted
at trial clearly confirm the trooper’s testimony and show the tabs attaching the tip of the
bow — which included several feet of deck space — to the rest of the vessel. Based on
this evidence, the jury could reasonably conclude that under 5 AAC 39.975(c), the
assembly was not an “anchor roller,” and should have been included in the overall length
measurement.
              It is true that the jury heard testimony that, when measured under federal
regulations, the F/V Pacific Rose’s length was less than fifty-eight feet. But according
to the testimony, this difference arose because federal law, unlike Alaska law, excludes
vessel hull attachments such as Chaney’s “anchor roller assembly” when the vessel’s
length is measured. Chaney was charged under Alaska law, and reasonable jurors could
find that the assembly was the type of attachment that was required to be included when
determining the F/V Pacific Rose’s overall length.


       The evidence was sufficient to prove that Chaney acted with the culpable
       mental state
              Chaney also argues the evidence was insufficient to establish that he knew
or should have known that his vessel was overlength. In particular, he notes that
evidence presented at trial established that marine surveyors applying only federal law
determined that the F/V Pacific Rose was under fifty-eight feet. But Chaney’s argument
views the evidence in the light most favorable to himself. We have reviewed the
evidence, and conclude that, when viewed in the light most favorable to the verdict, the


   9
       The trooper testified that he was familiar with the practice of bows being removed
from vessels for the purpose of complying with length limitations. According to the trooper,
the resulting atypical “blunted off’ design allowed waves to come over the top of the vessel,
which “could be dangerous.”

                                            –6–                                         2684
evidence established that Chaney knew or should have known that the vessel was
overlength.
              First, the jury heard that when the Board of Fisheries was considering
adopting the “anchor roller” definition, Chaney wrote a letter asking that the Board not
do so because the proposed definition of “anchor roller” would make his vessel “illegal.”
That is, Chaney was aware that if the proposed definition was adopted, then under
Alaska law, the assembly attached to the F/V Pacific Rose would be included in the
vessel’s overall length.
              The jury also heard that on July 9, 2017, a trooper warned Chaney that the
assembly attached to the F/V Pacific Rose’s bow made the vessel too long for salmon
seining use. At that time, Chaney told the trooper that he was aware of the then-new
regulation defining “anchor roller.” And on July 25, the troopers measured the F/V
Pacific Rose in Chaney’s presence and informed him that its overall length was sixty-two
and one-half feet. Despite this information, Chaney still used this vessel to seine salmon
on July 31.
              Although Chaney introduced evidence that marine surveyors had calculated
the length of the F/V Pacific Rose at fifty-seven and one-half feet, the evidence showed
that those surveyors reached that measurement based on federal regulations. One of
Chaney’s expert witnesses conceded that federal regulations regarding how to measure
a vessel’s length differ from Alaska regulations on this point. Under federal regulations,
marine surveyors would have excluded the assembly attached to the F/V Pacific Rose
because federal regulations broadly exclude “fittings and attachments” that extend
beyond the hull of the vessel.
              Based on this evidence, the jury could reasonably conclude that Chaney
knew or should have known that the F/V Pacific Rose exceeded fifty-eight feet.


                                          –7–                                        2684
        The regulation is not inconsistent with the statute
              Chaney next argues that the definition of the term “anchor roller” in 5 AAC
39.975(b) is inconsistent with the intent of AS 16.05.835(a) and (c), the statutory
provisions that exclude the anchor roller from the overall measurement of a vessel. In
Chaney’s view, the regulation is inconsistent with the statute because, under the
regulation, “anchor rollers” are no longer excluded from the overall measurement.
              Under AS 16.05.251, the Board of Fisheries has a broad grant of authority
to adopt regulations to manage fisheries. And under AS 16.05.835, the Board has
specific authority to manage the length of vessels used in the salmon seine fishery.10
              When an agency has adopted regulations under a delegation of authority
from the legislature using the process prescribed by the Administrative Procedures Act,
we presume that the regulations are valid and place the burden of proving otherwise on
the challenging party.11 We limit our inquiry to whether the regulation is consistent with
and reasonably necessary to carry out the purposes of the statutory provisions and
whether the regulation is reasonable and not arbitrary.12
              When the issue involves agency expertise or determination of fundamental
policy questions on subjects committed to an agency’s discretion, we employ a rational
basis standard and defer to the agency’s determination so long as it is reasonable.13
Whether the regulation is necessary to implement the statute involves fundamental policy



   10
        AS 16.05.835(a), (c).
   11
      Chalovich v. State, Dep’t. of Nat. Res., 104 P.3d 125, 128 (Alaska 2004); see also
O’Callaghan v. Rue, 996 P.2d 88, 94-95 (Alaska 2000).
   12
        Chalovich, 104 P.3d at 128.
   13
        Id.

                                           –8–                                       2684
determinations which we also review under a rational basis standard.14 We may defer
to an agency’s interpretation of a statute if undefined terms appear in the statute.15
              The record in the present case shows that the Board of Fisheries was
concerned that the absence of a statutory or regulatory definition of “anchor roller” was
causing inconsistent enforcement of AS 16.05.835, the maximum length statute. During
the Board’s hearing on the proposed definition, the Chair explained that “[t]here has been
a long history of varying levels of liberty taken with what constitutes an anchor roller.”
Another Board member pointed out that the ambiguity had allowed people to exceed the
length limitation of vessels used in the salmon seine fishery. Ultimately, a majority of
the of the Board passed a regulation that clarified the definition of “anchor roller” —
narrowing the scope of gear that could be excluded from the overall measurement of
vessels in the salmon seine fishery.
              Contrary to Chaney’s position, the definition adopted by the Board in
5 AAC 39.975(b) still excludes “anchor rollers” from a vessel’s overall measurement as
required by the statute. Devices “used solely in aid of deploying and retrieving anchor
gear” are still considered “anchor rollers” and are still excluded from the measurement
of the overall length of a vessel.16
              We accordingly conclude that 5 AAC 39.975(b) is not inconsistent with
AS 16.05.835(a) and (c). We also conclude that the regulation is reasonably necessary
to implement that statute and is neither arbitrary nor irrational.




   14
        Id.
   15
       Bradshaw v. State, Dep’t of Admin, Div. of Motor Vehicles, 224 P.3d 118, 122 (Alaska
2010) (citing Flisock v. State, Div. of Ret. & Benefits, 818 P.2d 640, 643 n.4 (Alaska 1991)).
   16
        AS 16.05.835(a), (c) & 5 AAC 39.975(b).

                                            –9–                                          2684
        5 AAC 39.975(b) is not unconstitutionally vague
               Chaney also contends that the definition of “anchor roller” in 5 AAC
39.975(b) is so vague that it deprives him of due process because “no reasonable person
could know what an anchor roller is or whether their boat has an anchor roller that is
legal or not.” He asserts that the terms “flotation, planing surface, sea keeping ability,
buoyancy, deck space, or structural support” are technical terms not in the vocabulary
or comprehension of a reasonable person.
               A criminal statute or ordinance is unconstitutional when it is “so vague that
[people] of common intelligence must necessarily guess at its meaning and differ as to
its application.”17 Alaska recognizes that “the possibility of difficult or borderline cases
will not invalidate a statute where there is a hard core of cases to which the ordinary
person would doubtlessly know the statute unquestionably applies.”18 In such cases, a
defendant may not “complain of lack of adequate notice, and [a] void-for-vagueness
contention will succeed only if the statute is otherwise so nebulous that it must be
stricken on its face.”19 Chaney has the burden of proving his claim that the regulation
is void for vagueness.20
               Here, the regulation provides that an anchor roller may not provide deck
space or structural support to the vessel. In Chaney’s case, numerous photographs
submitted at trial showed the assembly — to which the anchor roller is bolted — clearly
provided deck space and structural support for that deck. The deck space provided


   17
        State v. Lawler, 919 P.2d 1364, 1365-66 (Alaska App.1996) (quoting F/V Am. Eagle
v. State, 620 P.2d 657, 665 (Alaska 1980)).
   18
        Stock v. State, 526 P.2d 3, 9 (Alaska 1974).
   19
        Id. at 10.
   20
        Lawler, 919 P.2d at 1367 (citation omitted).

                                           – 10 –                                      2684
access to the anchor, and state troopers were able to stand on it while measuring the
vessel. Also, as we mentioned earlier, Chaney objected to the Board’s adoption of the
current regulation because he was aware that his assembly included more than “devices
used solely [to] deploy[] and retrieve[] anchor gear.”
              In short, an ordinary person would doubtlessly know that the regulation’s
definition of “anchor roller” excludes the additional deck space and structural support
attached to the bow of the F/V Pacific Rose. The “technical terms” of the regulation are
well within the vocabulary and comprehension of a reasonable mariner.21 Consequently,
we conclude that the regulation is not unconstitutionally vague.


        Conclusion
              The judgment of the district court is AFFIRMED.




   21
        Cf. id. at 1366; State v. Martushev, 846 P.2d 144, 150 (Alaska App. 1993).

                                          – 11 –                                     2684